DECISION AND ORDER

RICHARD L. SPEER, Bankruptcy Judge.
This cause comes before the Court after a Trial on the PlaintiffTrustee’s Complaint to Deny Discharge on the basis that the Defendant/Debtor did not turnover the nonexempt portion of her income tax refund as was required in this Court’s Order for Turnover dated April 6, 2000, and the Order of Comprise entered into between the Parties dated June 29, 2000. The PlaintiffiTrustee’s cause of action is brought pursuant to 11 U.S.C. § 727(a)(6) which provides, in relevant part, that a debtor may have their discharge denied when the debtor “has refused ... to obey any lawful order of the court, other than an order to respond to a material question or to testify.” For purposes of the Trial held on this matter, legal counsel for the Debtor/Defendant, George Evans, stipulated that the Debtor had not fully turned *629over to the Trustee the nonexempt portion of her income tax refund.
After hearing the arguments raised by the Parties, and after having fully reviewed the evidence presented in this case, the Court could not discern any credible explanation for the Debtor’s failure to turnover the nonexempt portion of her income tax refund. It is therefore the finding of this Court that the Debtor has, within the meaning of 11 U.S.C. § 727(a)(6)(A), “refused” to obey a lawful order of the Court.
Accordingly, it is
ORDERED that the bankruptcy discharge of the Defendant/Debtor, Barbara Ruffin, in Case No. 99-35360, be, and is hereby, Denied pursuant to 11 U.S.C. § 727(a)(6)(A).
It is FURTHER ORDERED that the Clerk, U.S. Bankruptcy Court, serve a notice of this Order upon the Debtor, Attorney for Debtor, the Trustee, and all of the Creditors and Parties in Interest.